Name: 80/851/EEC: Commission Decision of 14 August 1980 amending for the fourth time Decision 78/360/EEC authorizing certain Member States to sell butter at a reduced price in the form of concentrated butter (Only the French, German, Dutch and English texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  agricultural structures and production;  processed agricultural produce;  marketing
 Date Published: 1980-09-18

 Important legal notice|31980D085180/851/EEC: Commission Decision of 14 August 1980 amending for the fourth time Decision 78/360/EEC authorizing certain Member States to sell butter at a reduced price in the form of concentrated butter (Only the French, German, Dutch and English texts are authentic) Official Journal L 247 , 18/09/1980 P. 0022 - 0023Commission Decisionof 14 August 1980amending for the fourth time Decision 78/360/EEC authorizing certain Member States to sell butter at a reduced price in the form of concentrated butter(Only the Dutch, English, French and German texts are authentic)(80/851/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products [1], as last amended by Regulation (EEC) No 1761/78 [2], and in particular Article 6 (7) thereof,Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream [3], as last amended by Regulation (EEC) No 1272/79 [4], and in particular Article 7a thereof,Whereas Commission Regulation (EEC) No 649/78 [5], as last amended by Regulation (EEC) No 2131/79 [6], provides that Member States may be authorized to sell butter at a reduced price from public storage or to grant aid in respect of butter from private storage for the purpose of its release for direct consumption as concentrated butter ;Whereas several Member States were authorized by Commission Decision 78/360/EEC [7], as last amended by Decision 79/847/EEC [8], to sell butter at a reduced price in the form of concentrated butter; whereas the quantities must be adjusted, given the trend in demand ;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS DECISION :Article 1Article 1 (2) of Decision 78/360/EEC is replaced by the following :"2. The quantities referred to in paragraph 1 shall be as follows :Member State | Overall quantity |Federal Republic of Germany | 12500 tonnes |Luxembourg | 50 tonnes |Netherlands | 500 tonnes |Belgium | 1000 tonnes |United Kingdom | 600 tonnes |Ireland | 150 tonnes." |Article 2This Decision is addressed to the Federal Republic of Germany, the Kingdom of Belgium, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the United Kingdom and Ireland.Done at Brussels, 14 August 1980.For the CommissionFinn GundelachVice-President[1] OJ No L 148, 28.6.1968, p. 13.[2] OJ No L 204, 28.7.1978, p. 6.[3] OJ No L 169, 18.7.1968, p. 1.[4] OJ No L 161, 29.6.1979, p. 13.[5] OJ No L 86, 1.4.1978, p. 33.[6] OJ No L 246, 29.9.1979, p. 62.[7] OJ No L 103, 15. 4. 1978, p. 35.[8] OJ No L 262, 18. 10. 1979, p. 28.--------------------------------------------------